ACCEPTED
                                                                     14-15-00430-cv
                                                    FOURTEENTH COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                               12/1/2015 2:47:11 PM
                                                              CHRISTOPHER PRINE
                                                                             CLERK

        CAUSE NO. 14-15-00430-CV

      In the Court of Appeals 14th COURT   FILED IN
                                                 OF APPEALS
                                       HOUSTON, TEXAS
for the Fourteenth Judicial District12/1/2015 2:47:11 PM
          Houston, Texas          CHRISTOPHER A. PRINE
                                             Clerk




 IN THE MATTER OF THE MARRIAGE OF
   CLIFFORD LAYNE HARRISON AND
         CONNIE V. HARRISON



On Appeal from the 311th Judicial District Court
             Harris County, Texas
     Trial Court Cause No. 2006-68864



        MOTION TO DISMISS


                       SARAH H. JOYCE | ATTORNEY AT LAW
                       Sarah Hirsch Joyce
                       State Bar No. 24092522
                       3355 W. Alabama St. Suite 825
                       Houston, Texas 77098
                       (T) (713) 529-3982
                       (F) (855) 624-7224
                       sjoyce@sjoycelaw.com
                       Attorney for Clifford Harrison, Appellee
TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.8(a)(1) and prior order of

this Court, Appellee, CLIFFORD LAYNE HARRISON, asks this Court to dismiss

the appeal and deny Appellant, CONNIE V. HARRISON any further requested

relief. In support, Appellee would show as follows:

      The Appellant filed her Notice of Appeal in this matter on April 29, 2015.

      This Court gave the Appellant notice that her brief was due within thirty (30)

days of the clerk’s record in this case having been filed. The clerk’s record in this

appeal was filed on September 11, 2015. Thus, the original deadline for submission

of Appellant’s brief was October 12, 2015. Appellant’s brief was not filed.

      By a letter dated October 29, 2015 this Court notified Appellant that

Appellant’s brief was now due on or before November 30, 2015 and failure to file

by November 30, 2015 would result in dismissal of the appeal for want of

prosecution.

      On November 16, 2015, Mr. Alan Daughtry, Counsel for Appellant, initiated

conference with Appellee’s counsel regarding our position on an extension of time

to file Appellant’s brief. That same day, counsel notified Mr. Daughtry that

Appellee was in fact opposed to such an extension.

      Nine (9) days later, on November 25, 2015, Mr. Daughtry filed a “Notice of

Appearance of Counsel for Appellant Connie Harrison” with this Court.
      The November 30, 2015 deadline for Appellant to submit her brief has since

come and gone, with no brief having been submitted on behalf of Appellant,

CONNIE V. HARRISON, in this matter.

      On December 1, 2015, Counsel received an email from Appellant’s Counsel,

Mr. Alan Daughtry, attached was a copy of Appellant’s “Motion to Extend Time to

File Appellant’s Brief.” Mr. Daughtry advised counsel that the Motion had already

been filed with the Court, and explained that service was prevented because he

encountered an issue with counsel’s email registered with electronic service

registry. The sole copy counsel has received of Appellant’s motion is neither time-

stamped nor file-marked. Further, as of the filing of this Motion, the Court’s

website does not reflect that Appellant’s Motion to Extend has been filed with the

Court. Any difficulty encountered in filing and serving the motion may be

explained due in part to the incorrect case number listed on Appellant’s Motion.

      Regardless, the fact remains that Appellant’s brief is now seven (7) weeks

past due. Appellant has already been afforded one extension with the stipulation

that failure to adhere to the deadline would result in dismissal. Furthermore, Mr.

Daughtry has been engaged in this case for some period of time and was aware of

Appellee’s opposition to any further extensions in this case, yet two (2) weeks

transpired before this request for an extension was even made.
       Texas Rule of Appellate Procedure 38.8(a)(1) allows an appellate court to

dismiss an appeal for want of prosecution in civil cases when an appellant fails to

timely file its brief.


       Appellee, CLIFFORD LAYNE HARRISON, now asks this Court to deny

Appellant’s Motion for Extension of Time to File Appellant’s Brief and to dismiss

the appeal pursuant to Texas Rule of Appellate Procedure 38.8(a)(1) and pursuant

to this Court’s October 29, 2015 order.



                                    PRAYER

       For these reasons, Appellee, CLIFFORD LAYNE HARRISON requests this

Honorable Court dismiss the appeal and grant such other and further relief for

which the Court deems proper.



                                            Respectfully submitted,


                                            _____________________________
                                            SARAH HIRSCH JOYCE
                                            SBN: 24092522
                                            3355 W. Alabama St., Suite 825
                                            Houston, Texas 77098
                                            Tel: (713) 529-3982
                                            Fax: (855) 624-7224
                                            sjoyce@sjoycelaw.com
                                            Attorney for Appellee
                                            CLIFFORD LAYNE HARRISON
                         CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on the following attorneys
of record by the method indicated in accordance with the Texas Rules of Appellate
Procedure on this 1st day of December, 2015:



ALAN B. DAUGHTRY
State Bar No. 00793583
3355 W. Alabama St. Suite 444
Houston, Texas 77098
(T) 281-300-5202
(F) 281-404-4478
alan@alandaughtrylaw.com
Attorney for Connie V. Harrison, Appellant




                                             _____________________________
                                             SARAH HIRSCH JOYCE